DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 10,992,900 (hereinafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Current Application
Reference Patent
1. A method for preventing recording of a display screen, the method comprising: 

determining a request to display security sensitive media content; 


responsive to the request, determining a plurality of different refresh rates for 








transmitting at least one command to a display device to change a previously set refresh rate to a first refresh rate from the plurality of different refresh rates, and to change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval elapsing.


3. The method of claim 1, further comprising: 








transmitting a command to the display device to change from one of the first refresh rate or the second refresh rate to the previously set refresh rate responsive to determining that non-security sensitive 

4, The method of claim 1, further comprising: 




determining a refresh rate range for the display device; and generating the first refresh rate that is in the refresh rate range.

5. The method of claim 4, wherein generating the first refresh rate in the refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange.

6. The method of claim 3, further comprising: selecting an offset number based on the previously set refresh rate; and offsetting the previously set refresh rate by the offset number to generate the first refresh rate.








8. The method of claim 1, wherein determining the request to display security sensitive media content comprises: receiving a request to display media content; retrieving, from metadata associated with the media content, an indication of a security level associated with the media content; and determining that the media content is security sensitive based on the indication. 



9. The method of claim 1, further comprising: comparing the first refresh rate with each of a plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device; determining whether the first refresh rate is a multiple of a recording frame rate of the plurality of recording frame rates based on the comparison; and responsive to determining that the first 

10. The method of claim 1, wherein the previously set refresh rate is the second refresh rate.




11. A non-transitory computer-readable medium comprising memory with instructions encoded thereon for preventing recording of a display screen, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to: 

determine a request to display security sensitive media content; 


responsive to the request, determine a plurality of different refresh rates for displaying the security sensitive media content; and 









transmit at least one command to a display device to change a previously set refresh rate to a first refresh rate from the plurality of different refresh rates, and to change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval elapsing 



13. The non-transitory computer-readable medium claim 11, wherein the instructions further comprise instructions to: transmit a command to the display device to change from one of the first refresh rate or the second refresh rate to the previously set refresh rate responsive to determining that non-security sensitive media content is requested to be displayed on the display device.



14. The non-transitory computer-readable medium claim 11, wherein the instructions further comprise instructions to: determine a refresh rate range for the display device; and generate the first refresh 





15. The non-transitory computer-readable medium claim 14, wherein the instructions to generating the first refresh rate in the refresh rate range further comprises instructions to: input a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange. 

16. The non-transitory computer-readable medium claim 13, wherein the instructions further comprise instructions to: select an offset number based on the previously set refresh rate; and offset the previously set refresh rate by the offset number to generate the first refresh rate.






17. The non-transitory computer-readable medium claim 16, wherein the instructions 



18. The non-transitory computer-readable medium claim 11, wherein the instructions to determine the request to display security sensitive media content further comprises instructions to: receive a request to display media content; retrieve, from metadata associated with the media content, an indication of a security level associated with the media content; and determine that the media content is security sensitive based on the indication.


19. The non-transitory computer-readable medium claim 11, wherein the instructions further comprise instructions to: 

compare the first refresh rate with each of a plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device; 




determining that security sensitive media content has been requested to be displayed; 

responsive to determining that the security sensitive media content has been requested to be displayed: determining a 

transmitting a first command to a display device to change a previously set refresh rate to the first refresh rate; and responsive to determining that a threshold amount of time has elapsed since transmitting the first command, transmitting a second command to the display device to change the first refresh rate to the second refresh rate. 


2. The method of claim 1, further comprising: determining that the security sensitive media content has been requested to no longer be displayed; responsive to determining that the security sensitive media content has been requested to no longer be displayed, transmitting a third command to the display device to change a current refresh rate to the previously set refresh rate. 
   





 
3. The method of claim 1, wherein determining the first refresh rate for displaying the security sensitive media content comprises: 

determining a refresh rate range for the display device; and generating the first refresh rate in the refresh rate range. 

4. The method of claim 3, wherein generating the first refresh rate in the refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator. 





5. The method of claim 3, wherein generating the first refresh rate in the refresh rate range comprises: retrieving the previously set refresh rate; selecting an offset number based on the previously set refresh rate; and offsetting the previously set refresh rate by the offset number to generate the first refresh rate. 


7. The method of claim 1, wherein determining that the security sensitive media content has been requested to be displayed comprises: receiving a user input requesting display of media content; retrieving, from metadata associated with the media content, a flag indicating a security level associated with the media content; and determining, based on the flag, that the media content is security sensitive. 

8. The method of claim 1, further comprising: comparing the first refresh rate with each of plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device; determining, based on the comparing, whether the first refresh rate is a multiple of a recording frame rate of the plurality of recording frame rates; and responsive to determining that the first 

9. The method of claim 1, wherein determining the second refresh rate for displaying the security sensitive media content comprises retrieving the previously set refresh rate. 

10. A non-transitory computer-readable medium comprising memory with instructions encoded thereon for preventing recording of a display screen, the instructions causing one or more processors to perform operations when executed, the instructions comprising instructions to: 

determine that security sensitive media content has been requested to be displayed; 

responsive to determining that the security sensitive media content has been requested to be displayed: determine a first refresh rate for displaying the security sensitive media content; determine a second refresh rate for displaying the security sensitive media content, the second refresh 

transmit a first command to a display device to change a previously set refresh rate to the first refresh rate; and responsive to determining that a threshold amount of time has elapsed since transmitting the first command, transmit a second command to the display device to change the first refresh rate to the second refresh rate. 


11. The non-transitory computer-readable medium claim 10, wherein the instructions further comprise instructions to: determine that the security sensitive media content has been requested to no longer be displayed; responsive to determining that the security sensitive media content has been requested to no longer be displayed, transmit a third command to the display device to change a current refresh rate to the previously set refresh rate.
 
12. The non-transitory computer-readable medium of claim 10, wherein the instructions to determine the first refresh rate for displaying the security sensitive media content 

13. The non-transitory computer-readable medium of claim 12, wherein the instructions to generate the first refresh rate in the refresh rate range further comprise instructions to input a subrange of the refresh rate range into a random number generator. 





14. The non-transitory computer-readable medium of claim 12, wherein the instructions to generate the first refresh rate in the refresh rate range further comprise instructions to: retrieve the previously set refresh rate; select an offset number based on the previously set refresh rate; and offset the previously set refresh rate by the offset number to generate the first refresh rate. 

15. The non-transitory computer-readable medium of claim 14, wherein the 

16. The non-transitory computer-readable medium of claim 10, wherein the instructions to determine that the security sensitive media content has been requested to be displayed comprise instructions to: receive a user input requesting display of media content; retrieve, from metadata associated with the media content, a flag indicating a security level associated with the media content; and determine, based on the flag, that the media content is security sensitive. 

 17. The non-transitory computer-readable medium of claim 10, wherein the instructions further comprise instructions to: 

compare the first refresh rate with each of plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device; 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled et al. (US 2005/0066165 A1 – hereinafter Peled) and Mihota (US 2005/0129230 A1 – hereinafter Mihota).
Regarding claim 1, Peled discloses a method for preventing recording of a display screen, the method comprising: determining a request to display security sensitive media content ([0012]; [0041]; [0045] – monitoring for user’s action to display confidential information); responsive to the request, determining a plurality of different refresh rates for displaying the security sensitive media content ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate); and transmitting at least one (Fig. 11 – transmitting at least one command by screen control 192 to the display 194) to change a previously set refresh rate to a first refresh rate from the plurality of different refresh rates ([0151]-[0152]; [0235]-[0236]; [0355] – determining a plurality of frame rates to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras).
However, Peled does not disclose the command to change from the first refresh rate to a second refresh rate from the plurality of different refresh rate responsive to a time interval elapsing.
Mihota discloses transmitting a command to change from a first refresh rate to a second refresh rate from a plurality of different refresh rates responsive to a time interval elapsing (Figs. 3A-3B; [0098]-[0101]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content. 
Regarding claim 2, see the teachings of Peled and Mihota as discussed in claim 1 above. Mihota also discloses transmitting at least one command comprises: transmitting a single command including the first refresh rate, the second refresh rate, and the time interval (Figs. 3A-3B; [0098]-[0101]).

Regarding claim 3, see the teachings of Peled and Mihota as discussed in claim 1 above.
However, Peled and Mihota do not explicitly disclose transmitting a command to the display device to change from one of the first refresh rate or the second refresh rate to the previously set refresh rate responsive to determining that non-security sensitive media content is requested to be displayed on the display device.
Official Notice is taken that switching back to normal operation, i.e. switching back from one of the first refresh rate or the second refresh rate to the previously set refresh rate, in response to normal condition being detected, non-security sensitive media content is requested to be displayed, is well known in the art.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Peled and Mihota to go back to normal frame rate when displayed information is not confidential so that the device can be operated in optimized condition.
Regarding claim 4, Peled also discloses determining a refresh rate range for the display device ([0151]-[0152]; [0235]-[0236]; [0355] – determining at least a range of frame rates to perform dynamic changing of one frame rate to another frame rate); and generating the first refresh rate that is in the refresh rate range ([0151]-[0152]; [0235]-[0236]; [0355] – generating at least a frame rate to change to or from).
Regarding claim 8, Peled also discloses determining the request to display security sensitive media content comprises: receiving a request to display media content ([0012]; [0041]; [0045] – monitoring for user’s action to display content information); retrieving, from metadata associated with the media content, an indication of a security level associated with the media content ([0313]); and determining that the media content is security sensitive based on the indication ([0313]).
Regarding claim 9, Peled also discloses comparing the first refresh rate with each of a plurality of recording frame rates, wherein each of the plurality of recording frame rates is associated with a known recording device ([0151]-[0152]; [0235]-[0236]; [0355] – comparing with standard frame-rates of video cameras); determining whether the first refresh rate is a multiple of a recording frame rate of the plurality of recording frame rates based on the comparison ([0151]-[0152]; [0235]-[0236]; [0355] – whether it is synchronized with standard frame-rates of video cameras); and responsive to determining that the first refresh rate is the multiple of the recording frame rate of the plurality of recording frame rates, modifying the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – making it not synchronized with standard frame-rates of video cameras).
Regarding claim 10, Peled also discloses the previously set refresh rate is the second refresh rate ([0151]-[0152]; [0235]-[0236]; [0355]).
Claim 11 is rejected for the same reason as discussed in claim 1 above in view of Peled also disclosing a non-transitory computer-readable medium comprising memory ([0103]).
Claim 12 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Claim 14 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 9 above.
Regarding claim 20, Peled discloses a method of a display system for preventing recording of a display screen of the display system, the method comprising: displaying, by the display system, non-security sensitive media content at a previously set refresh rate ([0012]; [0041]; [0045] – displaying non-security sensitive media content before user’s action to display confidential information); receiving, by the display system, a first command (Fig. 11 – receiving, by the display 194, at least one command transmitted by screen control 192) to change from the previously set refresh rate to a first refresh rate for displaying security sensitive media comment ([0151]-[0152]; [0235]-[0236]; [0355] – to perform dynamic changing of one frame rate to another frame rate, i.e. at least from a previously set frame rate, which was used before displaying of the confidential information to a first frame rate determined to that is not synchronized with standard frame-rates of video cameras); displaying, by the display system, the security sensitive media content at the first refresh rate ([0151]-[0152]; [0235]-[0236]; [0355] – displaying the confidential media content).

Mihota discloses responsive to a threshold amount of time elapsing since receiving a first command, receiving, by a display system, a second command to change the first refresh rate to the second refresh rate ([0099]-[0101]); and displaying, by the display system, a security sensitive media content at the second refresh rate ([0099]-[0101]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mihota into the method taught by Peled to make it harder for a camera, even a video camera whose frame rate can be varied, to be used to re-pick up images of the displayed confidential content.
Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled and Mihota as applied to claims 1-4, 8-14, and 18-20 above, and further in view of Epstein et a. (US 6,529,600 B1 – hereinafter Epstein).
Regarding claim 5, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose generating the first refresh rate in the refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the random number generator generating a value for the first refresh rate that is between a minimum and a maximum of the subrange.
Epstein discloses generating a first refresh rate in a refresh rate range comprises inputting a subrange of the refresh rate range into a random number generator, the (column 3, lines 28-37).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up the images of the displayed information by making the selected frame rates unpredictable.
Regarding claim 6, see the teachings of Peled and Mihota as discussed in claim 4 above. However, Peled and Mihota do not disclose selecting an offset number based on the previously set refresh rate; and offsetting the previously set refresh rate by the offset number to generate the first refresh rate.
Epstein discloses selecting an offset number based on a previously set refresh rate (column 3, lines 28-37 – X, Y, -X, -Y as offsets); and offsetting the previously set refresh rate by the offset number to generate the first refresh rate (column 3, lines 28-37 – offsetting the previously set refresh rate, i.e. 24 frames/s).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Epstein into the method taught by Peled and Mihota to make it even harder for a camera to re-pick up the images of the displayed information by making the selected frame rates unpredictable.
Regarding claim 7, see the teachings of Peled, Mihota, and Epstein as discussed in claim 6 above, in which Epstein also discloses offsetting the previously set refresh rate by an additive inverse of the offset number to generate the second refresh rate (column 3, lines 28-37; Fig. 4 – offsetting the previously set refresh rate, i.e. 24 frames/s as 24+X, then 24-X).
Claim 15 is rejected for the same reason as discussed in claim 5 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484